Citation Nr: 1211032	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-21 501	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a gastrointestinal disability (to include ulcer disease and gastroesophageal reflux disease (GERD)).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to January 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In December 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

In light of the Veteran's contentions regarding his claim of service connection for a gastrointestinal disability, and in keeping with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that issue has been recharacterized as stated on the preceding page.  In April 2011 the RO issued a statement of the case (SOC) in the matter of service connection for diabetes mellitus; the Veteran has not perfected an appeal in that matter and it is not before the Board.  

The matter of service connection for a gastrointestinal disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

In December 2011 correspondence, prior to the promulgation of a decision in the appeal, the Veteran expressed his intent to withdraw his appeal seeking service connection for a low back disability; there is no question of fact or law remaining before the Board in this matter.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met as to the claim of service connection for a low back disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Given the Veteran's expression of intent to withdraw his appeal in the matter of service connection for a low back disability, further discussion of the impact of the VCAA in the matter is not necessary.  

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In December 2011 correspondence (received by the Board in February 2012) the Veteran withdrew his appeal in the matter of service connection for a low back disability.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.	
ORDER

The appeal seeking service connection for a low back disability is dismissed. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

In February 2008 the Veteran filed a claim of service connection for "peptic ulcers," listed the onset of the disability as October 1966, and identified treatment with Dr. Powell.  The RO secured private treatment records from Dr. Powell (and associated providers at that practice) from July 1999 to January 2008.  A July 1999 record of the Veteran's initial visit notes complaints of "stomach and throat burning" for three weeks prior and that the Veteran had not had a physical in 5 years.  He was placed on medication for esophageal reflux and later records show a diagnosis of GERD. On his VA Form 9 (substantive appeal) the Veteran reported that he had stomach problems in service and was told to drink milk.  The Veteran's STRs reveal that in January 1969 he presented with complaints of vomiting, diarrhea, and acid stomach; the impression was mild acid-peptic distress.  

In essence, the Veteran claims that he has a gastrointestinal disability that is related to his peptic distress in service.  While he identified the disability as peptic ulcers in his claim, it is clear that what he seeks is service connection for a gatrointestional disability, whether diagnosed as ulcer or gastrointestinal reflux (GERD).   

The Veteran has not been examined by VA in connection with this claim.  Under the circumstances presented, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence.  As the earliest records of treatment for gastrointestinal disability/GERD are from 1999, and the Veteran has reported continuity of complaints since service, he must be asked to identify (and the RO must secure) the records of any earlier postservice treatment he received for gastrointestinal disability.  
 
Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for gastrointestinal disability/GERD from August 2010 to the present.  

The RO should also ask the Veteran to identify by chronological listing all providers of private evaluation and/or treatment he received for gastrointestinal disability/GERD since his discharge from active service, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO should thereafter arrange for a gastrointestinal examination of the Veteran to determine the presence, nature, and likely etiology of any gastrointestinal disabilities (to include GERD and/or ulcers).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any studies deemed necessary must be completed.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each gastrointestinal disability found.  Specifically indicate whether or not the Veteran has ulcer disease and/or GERD.

(b)  As to each gastrointestinal disability entity diagnosed, please indicate the most likely etiology, specifically, whether such disability is at least as likely as not (a 50% or better probability) related to his complaints in service.  

The examiner must explain the rationale for the opinions.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


